                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Jacquelyn Wilson,                )               Case No. 4:19-cv-00166-DCC
                                 )
                    Plaintiff,   )
                                 )
v.                               )                          ORDER
                                 )
Burlington Coat Factory,         )
                                 )
                    Defendant.   )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging age discrimination

in violation of the Age Discrimination in Employment Act of 1967.         ECF No. 1. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter

was referred to United States Magistrate Judge Kaymani D. West for pre-trial proceedings

and a Report and Recommendation (“Report”). On January 24, 2019, the Magistrate

Judge directed Plaintiff to complete certain forms to bring this case into proper form for

further evaluation and possible service of process.      ECF No. 10.      Plaintiff partially

complied with the order. ECF No. 12. Judge West issued a second order directing

Plaintiff to fully comply with the Court’s directions regarding completion of the requisite

documents. ECF No. 17. Plaintiff failed to respond to the order.

       On March 11, 2019, the Magistrate Judge issued a Report recommending that this

case be dismissed without prejudice for failure to comply with an order of this Court. ECF

No. 21. The Magistrate Judge advised Plaintiff of the procedures and requirements for
filing objections to the Report and the serious consequences if he failed to do so. Plaintiff

has filed no objections, and the time to do so has passed.

          The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

         After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

This action is DISMISSED without prejudice pursuant to Federal Rule of Civil Procedure

41(b).

         IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
May 13, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
